              Case 2:19-cv-13184-ILRL-DMD Document 146-4 Filed 04/19/21 Page 1 of 1

ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                           For the Eastern District of Louisiana
                                                       INVOICE NO.: 20200059
                                                                                 MAKE CHECKS PAYABLE TO:
 Thomas Keaty                                                           Alexis A Vice
 Keaty Law Firm                                                         506 Willard Avenue
 365 Canal Street                                                       Houma, LA 70360
 Suite 2410                                                             (504) 589-7777
 New Orleans, LA 70130                                                  Alexis_Vice@laed.uscourts.gov
 (504) 481-8024
 tskeaty@keatypatentfirm.com

                                               DATE ORDERED:                               DATE DELIVERED:
      CRIMINAL                   CIVIL                         10-30-2020
 In the matter of: 19-13184, ETDO Productions, LLC v Alfredo Cruz, et al
 Transcript of Trial proceedings held October 26-29, 2020.




                               ORIGINAL                         1ST COPY                           2ND COPY                TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL     PAGES       PRICE     SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES
Ordinary                           3.65                               0.90                             0.60
14-Day                             4.25                               0.90                             0.60
Expedited                          4.85                               0.90                             0.60
3-Day                  650         5.45 3542.50                       1.05                             0.75                 3542.50
Daily                              6.05                               1.20                             0.90
Hourly                             7.25                               1.20                             0.90
Realtime                           3.05
Misc.                                                                                                  Misc. Charges
                                                                                                              Subtotal      3542.50
                                                                                    Less Discount for Late Delivery
                                                                                                    Tax (If Applicable)
                                                                                           Less Amount of Deposit
                                                                                                         Total Refund
                                                                                                              Total Due     3542.50
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                 DATE:

Alexis A. Vice                                                                                               10-30-2020
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)      COURT REPORTER           COURT REPORTER SUPERVISOR
